Filed Pursuant to Rule 433 Registration No. 333-136432 March 4, PRICING TERM SHEET Underwriting Agreement dated March 4, 2009 Series R Notes Issuer: Appalachian Power Company Security: 7.95% Senior Notes, Series R, due 2020 Principal Amount: $350,000,000 Maturity: January 15, 2020 Coupon: 7.95% Interest Payment Dates: January 15 and July 15 of each year First Interest Payment Date: July 15, 2009 Treasury Benchmark: 2.75% due February 15, 2019 Treasury Price: 97-23+ Treasury Yield: 3.015% Reoffer Spread: T+500 basis points Yield to Maturity: 8.015% Price to Public: 99.551% Redemption Terms: Make-whole call: At any time at a discount rate of the Treasury Rate plus 50 basis points Joint Book-Running Managers: Goldman, Sachs & Co. Greenwich Capital Markets, Inc. Wachovia Capital Markets, LLC Settlement Date: March 9, 2009 (T+3) CUSIP: 037735CP0 Ratings: Baa2 (stable outlook) by Moody’s Investors Service, Inc. BBB (stable outlook) by Standard & Poor’s Ratings Services BBB+ (negative outlook) by Fitch Ratings Ltd. Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Goldman, Sachs & Co. toll free at 1-866-471-2526, Greenwich Capital Markets, Inc. toll free at 1-866-884-2071, or Wachovia Capital Markets, LLC toll free at
